United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, MEDFORD POST
OFFICE, Medford, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. De Generes, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0518
Issued: July 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 7, 2020 appellant, through counsel, filed a timely appeal from a November 5,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
Appellant, through counsel, submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b).
Pursuant to the Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R.
§ 501.5(a). In support of the oral argument request, appellant asserted that oral argument should be granted because
it would allow her to more completely explain the uncontroverted evidence which established her claim. The Board,
in exercising its discretion, denies appellant’s request for oral argument because this matter requires an evaluation of
the medical evidence presented. As such, the Board finds that the arguments on appeal can adequately be addressed
in a decision based on a review of the case record and that oral argument would further delay issuance of a Board
decision and would not serve a useful purpose. As such, the oral argument request is denied, and this decision is based
on the case record as submitted to the Board.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a bilateral knee
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On September 8, 2017 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral knee osteoarthritis as the result of
walking 15 miles per day while in the performance of duty. She did not stop work.
On September 1, 2017 Rachel E. Furnas, a physician assistant, diagnosed bilateral knee
osteoarthritis and noted that appellant could return to light-duty work with restrictions on
September 1, 2017. She completed a duty status report (Form CA-17) of even date wherein she
related appellant’s diagnosis of bilateral knee osteoarthritis and indicated that appellant could
return to full-duty work on September 7, 2017.
In a September 7, 2017 report, Ms. Furnas indicated that appellant could return to work on
September 7, 2017 with restrictions, which included limiting standing to three hours per day,
walking two hours per day, stooping one hour per day, and limited use of stairs.
In a September 8, 2017 attending physician’s report (Form CA-20), Ms. Furnas noted that
appellant had a history of primary osteoarthritis of the bilateral knees and knee pain for many
years. She diagnosed osteoarthritis and tricompartmental degenerative changes. In response to
the question whether the condition was caused or aggravated by an employment activity,
Ms. Furnas marked the box “Yes” and indicated “too much walking and climbing stairs.” She also
completed a Form CA-17 report on September 8, 2017, relating that appellant could return to fulltime work with restrictions.
In a development letter dated October 25, 2017, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim. It advised her of the type of factual
and medical evidence needed, including a reasoned medical report from a physician providing an
opinion on causal relationship. OWCP provided appellant with a questionnaire for completion. In
a separate letter of even date, it asked the employing establishment to comment on the accuracy of
her statements. OWCP afforded appellant and the employing establishment 30 days to submit the
necessary evidence.
In a November 8, 2017 statement, J.W., an employing establishment manager, provided
the physical requirements of appellant’s letter carrier position. The requirements included lifting
and carrying from 10 to 70 pounds for up to six hours per day, standing for up to eight hours per

3

5 U.S.C. § 8101 et seq.

2

day, walking for up to six hours per day, bending/stooping for up to two hours per day, driving a
vehicle for up to six hours per day, and climbing to include stairs for up to three hours per day.
By decision dated November 24, 2017, OWCP found that appellant had established the
alleged factors of her federal employment, but she had not submitted any medical evidence that
established a diagnosis in connection with the accepted factors of her federal employment. It
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
On December 21, 2017 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
OWCP thereafter received a January 22, 2017 report wherein Dr. Arthur Haffner, a family
medicine specialist, related that appellant had a long history of bilateral degenerative joint disease
of the knees. Dr. Haffner diagnosed bilateral knee osteoarthritis, lateral compartment narrowing
of the left knee, and medial compartment narrowing of the right knee.
In a February 3, 2017 report, Ms. Furnas noted appellant’s longstanding history of bilateral
knee pain. She related a diagnosis of localized osteoarthrosis of the right knee.
In an August 11, 2017 progress note, Dr. Toru Endo, Board-certified in internal medicine,
noted that appellant was a postal worker, walked her routes daily, and was required to ascend and
descend stairs. He also noted that appellant reported increased pain in her right knee, worsened
with ambulation or prolonged standing. Dr. Endo diagnosed primary localized osteoarthritis of
the knee, unspecified laterally, and recommended refraining from prolonged ambulation or
standing.
A November 21, 2017 left knee x-ray read by Dr. Karen Shore, a radiologist, revealed
tricompartmental degenerative changes.
In a progress note dated November 21, 2017, Dr. Chris Sambaziotis, a Board-certified
orthopedic surgeon, related that appellant presented with bilateral knee pain that was intermittent,
moderate, and had been present for almost a year. He indicated that the pain was aggravated with
ambulation, stairs, and inclines. Dr. Sambaziotis noted that appellant worked as a mail carrier and
had switched to a desk job due to her discomfort. He diagnosed moderate-to-advanced
degenerative joint disease (DJD) of both knees and recommended left knee total replacement.
In a January 13, 2018 report, Dr. Justin W. Kung, a Board-certified radiologist, noted that
he reviewed appellant’s November 21, 2017 bilateral knee x-rays and determined that appellant
had severe degenerative change in the right knee medial compartment and moderate degenerative
change in the left knee medial compartment.
In a June 15, 2018 report, Dr. Byron V. Hartunian, a Board-certified orthopedic surgeon,
noted that appellant had a mail route, which required walking for 15 miles a day in all kinds of
weather and over all kinds of terrain while carrying a 35-pound satchel. He also noted that she
had to lift, carry, or move up to 70 pounds, and that her work required repetitive twisting, bending,
lifting, squatting, stooping, climbing, and reaching. Dr. Hartunian diagnosed joint arthritis
primary right knee, with one millimeter cartilage interval at medial femorotibial joint, and primary
3

left knee with two millimeters cartilage interval at medial femorotibial joint. He opined that
appellant’s bilateral knee osteoarthritis was “likely” aggravated and accelerated by her workrelated activities. Dr. Hartunian also related that appellant’s bilateral knee arthritis was
permanently aggravated by her work activities over 26 years, as her knee cartilage degraded as she
worked to the point where she had significant loss of cartilage, which caused a permanent condition
in her knee joints.
On June 19, 2018 OWCP received a statement from appellant describing her employment
duties as a letter carrier for over 26 years.
On June 19, 2018 then-counsel for appellant requested that appellant’s hearing request be
converted to a review of the written record.
By decision dated August 29, 2018, OWCP’s hearing representative affirmed the
November 24, 2017 decision, as modified, finding that the medical evidence did not contain a
sufficiently rationalized, non-speculative physician’s opinion linking the bilateral knee condition
to accepted factors of appellant’s federal employment.
On August 7, 2019 appellant requested reconsideration.
In a July 31, 2019 report, Dr. Hartunian provided clarification regarding the cause of
appellant’s diagnosed conditions. He noted that he had used the term “likely” in one paragraph of
his prior report, and opined that, “her work activities including lifting, walking and climbing,
caused a permanent aggravation of her bilateral hip osteoarthritis.” Dr. Hartunian noted that his
ultimate statement was not qualiﬁed by the word “likely” and was an unequivocal statement in
favor of causal relationship. He explained that, without appellant’s work as a letter carrier, her
condition would not have progressed as early and fast as it did, and there was no doubt that the
high impact loading activities contributed to the development and progression of her arthritis.
Dr. Hartunian also discussed whether appellant’s preexisting condition had progressed beyond
what might be expected from the natural progression of that condition. He explained that there
was no medically-accepted deﬁnition of the “natural progression” of bilateral hip arthritis that was
universally applicable to all persons in all situations. Dr. Hartunian related that, “Medicine knows
that lower extremity arthritis of the hips and knees is multi-factorial with a number of contributing
factors, including weight/body habitus, genetics, age, repetitive loading activities, trauma, disease
and medication side effects amongst others. All of these contributors are well known and accepted
by the medical community. There is no way to parse out the relative contributions of each.
However, impact loading activities are a deﬁnite contributor.” He further related that
biomechanical research had shown that ascending stairs loads on the lower extremity joints
approximately six times body weight. Dr. Hartunian explained that a letter carrier ascending stairs
with a full mail satchel added approximately 100 pounds to effective body weight, and descending
stairs approximately 200 pounds; therefore, appellant’s job as a letter carrier was a definite
contributing factor to the progression of her arthritis.
By decision dated November 5, 2019, OWCP denied modification of its prior decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.10
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11

4

Id.

5
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr.,
40 ECAB 312 (1988).
7

S.C., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

9

E.V., Docket No. 18-1617 (issued February 26, 2019); A.M., Docket No. 18-0685 (issued October 26, 2018).

10

E.V., id.

11

B.J., Docket No. 19-0417 (issued July 11, 2019).

5

ANALYSIS
The Board finds that appellant has not met her proof to establish bilateral knee conditions
causally related to the accepted factors of her federal employment.
Appellant provided a January 22, 2017 report from Dr. Haffner, who diagnosed bilateral
knee osteoarthritis, lateral compartment narrowing of the left knee, and medial compartment
narrowing of the right knee, an August 11, 2017 progress note from Dr. Endo who diagnosed
primary localized osteoarthritis of the knee, unspecified laterally, a November 21, 2017 report
from Dr. Sambaziotis, who diagnosed moderate-to-advanced degenerative joint disease of both
knees, and a January 13, 2018 report from Dr. Kung, who diagnosed severe degenerative change
in the right knee medial compartment and moderate degenerative change in the left knee medial
compartment. These physicians provided diagnoses, but did not offer an opinion on causal
relationship. The Board has held that medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.12
As such, these reports are insufficient to establish appellant’s claim.
In a June 15, 2018 report, Dr. Hartunian noted appellant’s job requirements and opined that
her bilateral knee osteoarthritis was “likely” aggravated and accelerated by her work-related
activities. As such, his opinion was speculative.13 The Board finds that this report is insufficient
to establish appellant’s claim.
In a July 31, 2019 report, Dr. Hartunian indicated that he was clarifying his prior report.
He noted that his June 15, 2018 report opined that the bilateral knee osteoarthritis was “likely”
aggravated and accelerated by appellant’s work activities. In his July 31, 2019 supplemental
report, Dr. Hartunian opined that appellant’s “work activities including lifting, walking, and
climbing caused a permanent aggravation of her bilateral hip osteoarthritis.” However, the Board
notes that the July 31, 2019 report discusses “bilateral hip osteoarthritis” while appellant is
claiming bilateral knee conditions. As such, the Board finds that Dr. Hartunian has not provided
a clear and unequivocal opinion regarding causal relationship between appellant’s bilateral knee
conditions and the accepted factors of her federal employment. The Board has consistently held
that, if the physician is opining that work activity caused a diagnosed medical condition, there
must be a clear explanation as to the mechanism of injury and how the work activity caused the
diagnosed medical condition.14 In this case, Dr. Hartunian initially gave a speculative opinion
regarding the claimed bilateral knee condition, and subsequently discussed appellant’s hip
conditions, rather than the claimed bilateral knee condition. His opinion is therefore of limited
probative value.
12

See C.G., Docket No. 20-0957 (issued January 27, 2021); L.G., Docket No. 20-0433 (issued August 6, 2020);
S.D., Docket No. 20-0413 (issued July 28, 2020); S.K., Docket No. 20-0102 (issued June 12, 2020); L.B., Docket No.
18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018)..
13
See B.S., Docket No. 20-0927 (issued January 29, 2021); R.C., Docket No. 18-1695 (issued March 12, 2019);
Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not be
one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be expressed
in terms of a reasonable degree of medical certainty).
14

W.R., Docket No. 20-1101 (issued January 26, 2021); A.S., Docket No. 16-1028 (issued August 17, 2016).

6

OWCP received reports dated February 3 and September 1, 7, and 8, 2017 from
Ms. Furnas, a physician assistant, who diagnosed bilateral knee osteoarthritis. Certain healthcare
providers, such as physician assistants, are not considered “physician[s]” as defined under FECA.15
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.16
The record also contains reports summarizing diagnostic testing. The Board has held that
diagnostic studies, standing alone, lack probative value on the issue of causal relationship, as they
do not address whether the employment incident caused any of the diagnosed conditions.17 Thus,
these reports are insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence explaining causal
relationship between her bilateral knee conditions and the accepted factors of her federal
employment, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her proof to establish bilateral knee conditions
causally related to the accepted factors of her federal employment.

15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 CF.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (Lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); see also E.T., Docket No. 21-0014 (issued May 20, 2021); K.W., 59 ECAB 271, 279 (2007).
16

17

K.S., Docket No. 19-1623 (issued March 19, 2020); M.J., Docket No. 19-1287 (issued January 13, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2019 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: July 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

